PER CURIAM.
This is an appeal and cross appeal from a final judgment in a mechanic’s hen and a contract action. We find no merit as to the appeal, and affirm as to that issue without further discussion.1 We do find merit, however, in the issue on cross appeal. We find that the trial court erred by not granting prejudgment interest from February 10, 1989, until the date of final judgment, May 15,1995. We, therefore, reverse and remand for the inclusion of prejudgment interest.
BOOTH, JOANOS and WOLF, JJ., concur.

. The trial court's order incorrectly identifies Sweetwater as a party in the mechanic’s lien action; therefore, paragraph 33 of the trial court's final order which expressly states that "Sweetwater and Pellar are the prevailing parties for purposes of an attorney fee award under chapter 713, Florida Statutes and for all other purposes," should be amended to strike the reference to Sweetwater from the paragraph.